Citation Nr: 1036116	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the previously denied claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied reopening the previously denied claim for 
service connection for a low back disability on the basis that 
new and material evidence had not been submitted.  

In the January 2008 statement of the case, the RO appears to have 
reopened the previously denied claim for service connection for a 
low back disability.  However, before considering a claim that 
has previously been adjudicated, the Board must determine that 
new and material evidence was presented or secured for the claim, 
as a jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  The issues have thus been recharacterized as 
presented on the first page of this decision.

The Veteran requested to testify before the Board and indicated 
he would appear in Washington, DC.  A hearing was scheduled for 
him in December 2008.  Notification was sent to his last known 
address.  The Veteran failed to report.  However, in January 
2009, the notice was returned as undeliverable.  The Board 
scheduled the Veteran for another hearing in January 2010 and 
again sent notification to his last known address.  The 
notification letter was again returned as undeliverable, and it 
appeared that one letter was sent to an incorrect apartment 
number.  The notification letter was resent.  It was again 
returned as undeliverable.  The Veteran again failed to report.

In addition, the record shows the Veteran failed to report for VA 
general medical examination in October 2007 that could have 
provided additional evidence to substantiate his claim.  The 
notification for the October 2007 VA examination report is of 
record but it is not certain to which address it was sent.  

There is no evidence of record that the Veteran attempted to 
contact the RO or the Board with a change of address, or that he 
or his representative requested the hearings or VA examination to 
be rescheduled or offered good cause as to why the Veteran failed 
to report.  This is not the first time the Veteran has failed to 
report for VA examination.  The record shows he failed to report 
for a VA examination for the spine in August 2004, after which 
time he was rescheduled and reported in November 2006. 

The Board reminds the Veteran that it is his responsibility, 
alone, to keep the RO informed of his current address, and to 
report any change of address in a timely manner.  If he does not 
do so, "there is no burden on the part of the VA to turn up 
heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  In addition, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Given the foregoing, the Board finds it has satisfied its duty to 
assist the Veteran in these matters.


FINDINGS OF FACT

1.  A September 2004 rating decision denied reopening a 
previously denied claim for service connection for a low back 
disability. The Veteran did not appeal this decision.  It 
therefore became final.

2.  Evidence received since the September 2004 rating decision is 
duplicative or cumulative of that evidence already submitted and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

Evidence received since the September 2004 rating decision is not 
new and material and the claim for service connection for a low 
back disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  A letter dated in August 2006 satisfied the duty 
to notify provisions for the issue of increased evaluations, 
after which the claims were re-adjudicated.  See 38 C.F.R. § 
3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Specific to requests to reopen, the Veteran must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the August 2006 notice 
letter incorrectly identified the last prior denial as having 
been dated in April 1989 rather than a September 2004 rating 
decision that determine that new and material had not been 
submitted to reopen a previous disallowed claim for service 
connection.  Notwithstanding, the notification letter included 
the criteria for reopening the previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim had previously been denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection for the claim on appeal that were found 
insufficient in the previous denial.

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained available service 
treatment records and identified VA treatment records.  All 
identified and available treatment records have been secured.38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board observes that the Veteran was provided with a VA 
examination in connection with his claim in November 2006.  In 
general, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
However, the Board observes that VA has no specific duty to 
conduct an examination with respect to the claim on appeal 
requiring the presentation of new and material evidence to reopen 
it because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened).  Since the claim decided herein involves whether 
sufficient evidence has been submitted to reopen a previously 
disallowed claim for service connection, any questions as to the 
adequacy of the VA examination obtained in this case are moot.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of claim, 
and conduct of VA medical examination, when claimant had not 
presented new and material evidence).  

As described in further detail below, there is no indication from 
the new evidence that the Veteran's currently has a low back 
disability resulting from active service.  As the new evidence 
does not address the elements that were found insufficient in the 
previous denial of the Veteran's claim, the Board finds that the 
newly submitted evidence is presents no reasonable possibility of 
substantiating the claim.  

The Veteran reported serving as a reservist following his active 
duty, and that he separated from the reserves in 1988.  The 
record shows that the RO attempted to obtain these records in 
1989, but that neither the Veteran's reserve unit nor the 
National Personnel Records Center (NPRC) could obtain the 
identified records.  Subsequently, the claim was denied in the 
August 1989 rating decision and July 1990.  The Veteran has 
offered no new information concerning his reserve service, nor 
has he provided records from this period of service or any 
information as to where those records may be located.  All other 
known and available records relevant to the issues on appeal have 
been obtained and associated with the claims file and the Veteran 
has not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

Claim to Reopen

In a September 2004 rating decision, the RO denied reopening the 
previously denied claim for service connection for a low back 
disability based on a finding that the Veteran had not submitted 
new and material evidence.

Review of the record shows that the Veteran's claim for service 
connection for a low back disability was originally denied by a 
rating decision dated in April 1989.  The claim was reopened in 
August 1989 after receipt of additional service treatment 
records, but was again denied.  The August 1989 rating decision 
noted that while service treatment records showed treatment from 
mid 1977 to mid 1978 for complaints of low back pain, there was 
no evidence of injury and various examinations were essentially 
negative other than complaints of pain.  There was also mention 
in the service treatment records of a psychogenic explanation for 
his complaints of back pain, but the Veteran was not cooperative 
and resisted such an explanation.  The records showed no reports 
of treatment for low back problems from mid 1978 until the time 
of his discharge in August 1979.  Post-service, the evidence of 
record showed evidence of two significant injuries to the lower 
back after discharge from active duty.  The RO concluded that 
while service treatment records showed treatment on numerous 
occasions during military service for complaints of back pain, 
they did not show any significant injury and, more importantly, 
did not show residual disability.  The claim for service 
connection for a low back disability was denied.

The Veteran appealed this decision to the Board.  In a July 1990 
decision, the Board reiterated that service treatment records 
from 1977 through mid 1978 showed numerous complaints of low back 
pain, but these records showed no physical basis was found for 
his complaints.  He was referred for mental health treatment but 
was resistant to psychogenic explanation for his problems.  
However, the records show he was prescribed a placebo medication, 
in addition to physical therapy, and showed improvement of pain.  
There were no medical records indicating treatment for a back 
problem from mid 1978 until his discharge in August 1979, and his 
separation physical in May 1979 did not indicate any problem with 
a back condition.  The Board further noted that the VAMC the 
Veteran identified that had treated him in 1979 or 1980 responded 
that it had no record of treating the Veteran.  In contrast, 
private medical treatment records dated from 1982 through 1986 
revealed that the Veteran was involved in a motor vehicle 
accident (MVA) in 1982, in which he sustained trauma to his back.  
He was also shown to have sustained a work-related injury in 1986 
when he fell through a hole in the floor while on a construction 
site, injuring his back.  Although the Veteran had been treated 
for complaints of low back pain during active service, the Board 
found that the medical evidence established that this condition 
had resolved prior to his separation.  It was not until 
approximately three years following his discharge from active 
service that the medical evidence shows he was again treated for 
complaints of low back pain, and this treatment was precipitated 
by an injury to the back in a MVA in 1982, followed by additional 
injury to the back in a work-related fall in 1986.  The Board 
held that in view of the medical evidence, there was no basis 
upon which to grant service connection for a back disability.  

In January 2003, the Board dismissed a claim for clear and 
unmistakable error (CUE) in the Board's July 1990 decision for 
failure to adequately identify alleged DUE, or errors, of fact or 
law in the July 1990 Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.

In its September 2004 rating decision, the RO noted that the 
Veteran had submitted medical evidence, in the form of VA 
treatment records dated from 1991 through 2004, showing treatment 
for a low back disability, including degenerative disc disease of 
the lumbar spine.  However, the Veteran had not provided any 
evidence that his lower back disability was in any way 
etiologically related to his active service.  In addition, the 
Veteran failed to report for a scheduled August 2004 VA 
examination that could have provided evidence in support of his 
claim.  See 38 C.F.R. § 3.655 (2009).  Absent medical evidence 
relating the currently diagnosed degenerative disc disease of the 
lumbar spine to active service, the medical evidence submitted 
did not raise a reasonable possibility of substantiating the 
claim, and the previously denied claim could not be reopened.  
The Veteran was provided notice of the September 2004 rating 
decision by letter dated that same month; however, the record 
does not reflect that he filed a notice of disagreement with this 
decision or perfected an appeal.  Accordingly, this decision is 
final.  38 U.S.C.A. § 7105. 

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  However, a claim on which there is a final decision 
may be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the September 2004 rating decision, the evidence 
established that the Veteran was diagnosed with a lower back 
disability, including clinical records showing degenerative disc 
disease of the lumbar spine, but contained no medical evidence 
showing a nexus, or link, between the currently diagnosed lower 
back disability and the Veteran's active service.

Since then, the Veteran has submitted additional VA treatment 
records dated from February 2004 to July 2007.  He underwent VA 
examination in November 2006 and has submitted his own 
statements. 

VA treatment records dated from February 2004 to November 2005 
were previously of record.  Accordingly, they are not new and 
therefore cannot be new and material.  Thus, these records are 
insufficient to reopen the claim.  

VA treatment records dated from December 2005 to July 2007 are 
new in that they were not previously of record.  However, they 
are redundant and cumulative of information previously considered 
by VA at the time of the September 2004 denial.  These records 
continue to demonstrate that the Veteran sought and was provided 
treatment for back complaints, including physical therapy and 
prescribed medication, and establish clinical evidence of 
continued degenerative changes in the spine.  However, they do 
not provide any evidence, statements, or opinions finding that 
the Veteran's current back complaints are the result of his 
active service. 

The November 2006 VA examination report is new in that it was not 
previously of record.  However, it is not material.  The November 
2006 VA examination report shows that the examiner considered the 
Veteran's reported history of inservice injury to his lower back, 
treatment for recurrent back pain during active service, and 
post-service history of persistent back pain.  The examiner noted 
the Veteran's reported 10 year history of reserve service, and 
his report of treatment for back pain from 1988 to the present.  
The examiner then reviewed the claims file, including the service 
treatment records, VA and private records.  He noted the Veteran 
had been treated following an injury to his lower back playing 
basketball during active service, that he was seen multiple times 
for complaints of lower back pain, and that an X-ray taken of his 
lower back in 1979 was found to be normal.  The examiner noted 
there was some question then that the Veteran's complaints might 
have been accentuated by his psychological status.   The examiner 
recorded an impression of chronic and recurrent low back pain.

The examiner observed that the Veteran had demonstrated no 
evidence of pain whatsoever until he was asked to go through a 
formal range of motion and then professed inability to bend or 
extend his back more than about 10 degrees.  The examiner stated 
he thought the physical finding was totally worthless.  The 
examiner then noted that the Veteran sustained post-service 
injury to his back in 1982 and 1986.  The examiner opined that it 
was his very strong opinion that the Veteran's present back 
complaints were totally unrelated to events that occurred while 
the Veteran was on active duty.  As rationale, he observed that 
there was no physical evidence of back injury during active 
service as reflected in results of X-rays and the medical 
evidence.  

The November 2006 VA examination report therefore does not 
reflect a finding of a nexus, or etiological connection, between 
the Veteran's currently manifested back complaints and his active 
service.  Rather, the examiner expressly found that the Veteran 
did not manifest a back disability that was the result of injury 
sustained during his active service.  It cannot therefore provide 
a basis upon which to substantiate the Veteran's claim and is, 
therefore, not material.

The Veteran's has offered his own statements; however, these 
statements are essentially duplicative of statements he has 
previously made in support of his claim for service connection 
for a back disability, i.e., that he believes his back condition 
is related to the back problems he had while on active service.  
Furthermore, the Court of Appeals for Veterans claims has held 
that, "[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C.A. 5108."  Routen v. Brown, 10 
Vet. App. 183, 186, (1997).  Moreover, the Veteran's statements 
are similar to statements provided in connection with his prior 
claim. They are essentially cumulative in nature.

The essential deficiency in the Veteran's claim is the lack of 
competent evidence of a nexus, or etiological link, between his 
currently manifested back complaints or diagnosed degenerative 
disc disease of the lumbar spine, and his active service.  Absent 
competent evidence of such a link, there is no reasonable 
possibility of substantiating the Veteran's claim.  

In summary, none of the evidence submitted since the September 
2004 rating decision provides competent evidence that the Veteran 
has a lower back disability that is the etiological result of his 
active service.  Accordingly, the additional evidence received 
since the last final prior denial of service connection for a low 
back disability does not raise a reasonable possibility of 
substantiating the Veteran's claim.  It is not therefore new and 
material and, hence, the claim for service connection cannot be 
reopened on the basis of such additional evidence.  38 C.F.R. § 
3.156(a).

Although the Veteran has submitted additional evidence since the 
September 2004 rating decision, such evidence does not raise a 
reasonable possibility of substantiated the claim and does not 
warrant reopening of the previously denied claim. Thus, the claim 
for service connection for a low back disability is not reopened, 
and the benefit remains denied.


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for a low 
back disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


